LEIBSON, Justice.
Respectfully, I dissent.
The language of the constitutional provision ordering the General Assembly to provide for wet/dry elections is neutral The same language mandates the General Assembly to provide for both wet and dry elections. Section 61 of the Kentucky Constitution provides:
“The General Assembly shall, by general law, provide a means whereby the sense of the people of any county, city, town, district or -precinct may be taken, as to whether or not spirituous, vinous or malt liquors shall be sold, bartered or loaned therein, or the sale thereof regulated.” (Emphasis added.)
The reports of the debates before the constitutional convention show that the purpose of Section 61 was to provide for local option, wet or dry, to be allowed in any district or precinct. But fifteen years later the pendulum of public opinion had swung sharply in favor of prohibition. It was in this atmosphere that the General Assembly enacted the Cammack Act in 1906, which was not neutral. It was in this atmosphere that Chief Justice O’Rear wrote the majority opinion in Board of Trustees of Town of New Castle v. Scott, 125 Ky. 545, 101 S.W. 944 (1907), which also is not neutral. Chief Justice O’Rear’s opinion in the New Castle case attributes to the constitutional fathers a bias favoring more restrictions against voting “wet” than voting “dry.” This is a bias that contrasts with the plain meaning of the words of the constitutional provision, and which represents his own viewpoint and, historically, the passion of his time more than the time of the Constitutional Convention of 1890. He says “we must assume ” that the constitutional fathers viewed the liquor traffic as “one of the most serious evils of the age, if not the most sinister menace to society that was known.” 101 S.W. at 948. (Emphasis added.) He states:
“Enlightened public opinion everywhere has constantly grown in favor of greater restrictions upon it.” Id.
On the contrary, we must assume that what was in the mind of the convention is what was in the words of the Constitution.
History moves on — not necessarily upward, but on. The passion to legislate against the use or sale of alcohol crested in the Eighteenth Amendment to the United States Constitution, the Prohibition Amendment, in 1919, and receded in the repeal of prohibition in the Twenty-First Amendment to the United States Constitution in 1933.
By 1934, in an act regulating liquor licenses, the General Assembly had come to view the problem in a new light:
“(Conditions have changed over the entire face of the world from the aforesaid years 1918 and 1919 to the present year 1934, including wars, depressions and many crimes, and particularly have conditions changed in regard to alcoholic liquors.” Kentucky Acts Ch. 146 § 3 (1934).
Now the “evils of the age” {New Castle, supra) are viewed not as sale and use of alcohol, but bootlegging and the by products of prohibition:
“The General Assembly finds that distressing and dangerous conditions prevail in the Commonwealth of Kentucky which, among many others, include: Bootlegging, moonshining; sale of poisonous alcoholic liquors; restriction on the fair manufacture and sale of alcoholic liquors to the detriment of the Commonwealth; exorbitant prices for any good alcoholic liquors.... ” Kentucky Acts Ch. 146 § 4 (1934).
The Cammack Act of 1906 underlying this court’s decision in the New Castle case was repealed in 1948. The majority expresses the opinion that the Cammack Act has been carried over by subsequent legislation. But it is not the legislation regulating wet/dry elections which creates distinctions favoring “dry” over “wet.” It is the meaning we attribute to these statutes by judicial interpretation. Indeed, if the legis*427lation did so, such legislation would be unconstitutional.
We should not adhere blindly to precedent, simply because it is precedent. To do so is sanctification of ancient fallacy. In 1896, in Plessy v. Ferguson, 163 U.S. 537, 16 S.Ct. 1138, 41 L.Ed. 256 (1896), the United States Supreme Court interpreted the Civil War Amendments, U.S. Constitution, Amendments 13, 14 and 15, restrictively, holding that for one important segment of our society separate public facilities would be considered equal. In 1954, in Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954), the United States Supreme Court corrected this erroneous interpretation of the constitution, holding that when the constitution mandates equal treatment the Supreme Court is duty bound to see that the government provides it regardless of public opinion. Certainly I do not equate the use or sale of alcohol with the mistreatment of minorities. But the underlying constitutional principle is the same. Where the constitution is neutral, the General Assembly and this court also must be neutral. This principle of constitutional interpretation was sufficiently evident to both the trial court and the Court of Appeals in the present case that neither deferred to the opinion in the New Castle case, as we have done. Both the trial court and the Court of Appeals interpreted the Kentucky wet/dry election statutes as neutral and thus avoided conflict with Section 61 of the Kentucky Constitution.
The Kentucky statutes are confusing at best. Perhaps they are intentionally so in order to permit this court to continue to perpetuate different rules for wet and dry elections at the expense of the constitution as it has done historically. The Cammack Act was repealed in 1948. Whether or not it was reenacted in other legislation is anybody’s guess in the maze of obscure statutory language. But it is judicial opinions, not statutes, that create and then perpetuate the so-called “county unit” rule favoring “dry” votes over “wet” votes, attributing to the statutes in KRS Chapter 242 a bias which they do not otherwise have.
I favor neither “wet” nor “dry” voting. But I consider it our responsibility to uphold the words of the constitution, which provides for local option in the precinct. We should not perpetuate erroneous supplementation of the constitution in previous judicial decisions.
STEPHENS, C.J., concurs in this dissent.